Case: 13-40489       Document: 00512419911         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40489
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR PEREZ-RAMOS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1157-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Edgar Perez-Ramos raises an
argument that he concedes is foreclosed by United States v. Rodriguez, 711 F.3d
541, 562 & n.28 (5th Cir. 2013) (en banc), petition for cert. filed (June 6, 2013)
(No. 12-10695), in which this court concluded that the generic, contemporary
definition of “sexual abuse of a minor” does not require that the age of consent
be lower than 17 years old and does not include an age-differential requirement.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40489   Document: 00512419911    Page: 2   Date Filed: 10/25/2013

                               No. 13-40489

The appellant’s motion for summary disposition is GRANTED, and the judgment
of the district court is AFFIRMED.




                                     2